DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities:
The filed specification, paragraph 00111 is referring to element “514” as a “bottom rails 514”, while in the rest of the filed disclosure it is been referred to as “top rail 514”.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21 & 40 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Johnson (U.S. Pat. No. 3,613,522).
Regarding claim 21: Johnson discloses a method of accumulating dunnage, comprising: outfeeding dunnage from an outfeed area (Fig. 5; via the shown outfeed dunnage 55 from dunnage device 38) into an accumulation space of a dunnage accumulator (Figs. 7 & 10; via housing 66 & bottom wall 78), which accumulation space has a volume; arresting the outfed dunnage in the accumulation space, see for example (Fig. 10; via the shown dunnage in housing 78), thereby causing the dunnage to accumulate therein during the outfeeding; and adjusting the volume of the accumulation space to accommodate and retain an increasing volume of the accumulating dunnage in the accumulation space during the outfeeding, (via the pivoting mechanism of the bottom wall 78a).  It is noted that by pivoting the bottom wall of the housing of the dunnage material, it is equivalent to the broadly claimed “adjusting” of the space’s volume.

Regarding claim 40: Johnson discloses a method of accumulating dunnage, comprising: crumpling stock material to convert the stock material into dunnage using a crumpling apparatus (Fig. 5; via crumpling device 38); outfeeding the dunnage from an outfeed area of the crumpling apparatus into an accumulation space of a dunnage accumulator (Figs. 7 & 10; via dunnage housing 66 & bottom wall 78), which accumulation space has a volume; arresting the outfed dunnage in the accumulation space thereby causing the dunnage to be accumulated therein (via closed wall 78); and adjusting the volume of the accumulation space to accommodate the accumulating dunnage and retaining the dunnage in the accumulation space, see for example (Fig. 10, via the pivoting of bottom wall 78a).  It is noted that by pivoting the bottom wall of the housing of the dunnage material, it is equivalent to the broadly claimed “adjusting” of the space’s volume.

Alternatively, claim(s) 21 & 40 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wehrmann (U.S. Pub. No. 2002/0139092).
Regarding claim 21: Wehrmann discloses a method of accumulating dunnage, comprising: outfeeding dunnage from an outfeed area (Fig. 1; via the shown outfeed dunnage 30 from dunnage device 12) into an accumulation space of a dunnage accumulator (Fig. 1; via hopper 26), which accumulation space has a volume; arresting the outfed dunnage in the accumulation space, see for example (Fig. 1; via the shown dunnage in hopper 26 & lower back wall portion 34), thereby causing the dunnage to accumulate therein during the outfeeding; and adjusting the volume of the accumulation space to accommodate and retain an increasing volume of the accumulating dunnage in the accumulation space during the outfeeding, (Fig. 1; via the controlled rotation movement of the outlet 32 & the different positions of brushes 46 at the time of stop).  
It is noted that by controlling the rotational periods of the outlet portion 32 of the hopper space 26 & 34, would be equivalent to the broadly claimed “adjusting”.  Due to the fact that the brushes 46 in each roller would be positioned differently in respect to each other at the time the outlet 32 stops dispensing dunnage, the space’s volume inside hopper 26/34 would be different.

Regarding claim 40: Wehrmann discloses a method of accumulating dunnage, comprising: crumpling stock material to convert the stock material into dunnage using a crumpling apparatus (Fig. 1; via crumpling device 12); outfeeding the dunnage from an outfeed area of the crumpling apparatus into an accumulation space of a dunnage accumulator (Fig. 1; via hopper 26 & lower back wall portion 34), which accumulation space has a volume; arresting the outfed dunnage in the accumulation space thereby causing the dunnage to be accumulated therein (via 26/34); and adjusting the volume of the accumulation space to accommodate the accumulating dunnage and retaining the dunnage in the accumulation space, (Fig. 1; via the controlled rotation movement of the outlet 32 and the position of brushes 46).  
It is noted that by controlling the rotational periods of the outlet portion 32 of the hopper space 26 & 34, would be equivalent to the broadly claimed “adjusting”.  Due to the fact that the brushes 46 in each roller would be positioned differently in respect to each other at the time the outlet 32 stops dispensing dunnage, the space’s volume inside hopper 26/34 would be different.



Allowable Subject Matter
 	Claims 22-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As have been discussed and explained to the Applicant in the conducted interview on Nov. 9th., the prior art of record fails to suggest the claimed adjusting step to comprise a movement of the first and second holding portions relative to each other, while defining the accumulation space between the first and second holding portions, as clearly supported and shown by Applicant’s filed Figs. 16-17, via pivoting and movement of member 514 in respect to 510 and its transition member 513.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731